IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-50330
                         USDC No. W-96-CV-47



TODD W. ALTSCHUL,

                                          Petitioner-Appellant,


versus

TEXAS BOARD OF PARDONS
& PAROLES,

                                          Respondent-Appellee.


                       ----------------------

          Appeal from the United States District Court
                for the Western District of Texas

                      ----------------------
                         October 21, 1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

BY THE COURT:

     Todd W. Altschul, Texas prisoner #586467, has filed an

application for a certificate of probable cause (CPC), an

application for a certificate of appealability (COA), and a

motion for leave to proceed in forma pauperis (IFP) to appeal the

district court’s dismissal of his petition for a writ of habeas

corpus under 28 U.S.C. § 2254 as duplicative.   Altschul argues

that he will be unlawfully restrained in the future if he must

become parole eligible before he will be released to federal
                              O R D E R
                            No. 96-50330
                                 -2-

authorities to serve his pending federal sentence.



     A CPC requires a substantial showing of the denial of a

federal right.   Barefoot v. Estelle, 463 U.S. 880, 893 (1983).     A

COA may be issued only if the prisoner has made a substantial

showing of the denial of a constitutional right.    § 2253(c)(2).

     The district court abused its discretion in dismissing the

complaint as duplicative because Rule 2(d) of the Rules Governing

§ 2254 Cases requires separate petitions for attacks on judgments

from multiple state courts.   Nevertheless, Altschul’s claim of

unlawful restraint in the future is not yet ripe.    As the claim

is more hypothetical than real, it does not present a federal

court with the Article III case or controversy requisite to its

jurisdiction.    Cinel v. Connick, 15 F.3d 1338, 1341 (5th Cir.),

cert. denied, 115 S. Ct. 189 (1994).   Altschul’s requests for

CPC, COA, and IFP are GRANTED.   The judgment dismissing

Altschul’s petition contains no language advising whether the

dismissal is with or without prejudice.    The judgment of the

district court is MODIFIED to be explicitly WITHOUT PREJUDICE,

and AFFIRMED as MODIFIED.